Citation Nr: 0101680	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  97-34 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for right knee 
anterior cruciate ligament reconstruction, with 
chondromalacia patella and patellar tendonitis, currently 
rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to March 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
No. Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued a 10 
percent disability rating for right knee anterior cruciate 
ligament reconstruction, with chondromalacia patella and 
patellar tendonitis, with traumatic arthritis.  Subsequently, 
the veteran perfected an appeal from that determination.

A March 1998 hearing officer's decision continued a 10 
percent disability rating for right knee anterior cruciate 
ligament reconstruction, with chondromalacia patella and 
patellar tendonitis, and granted entitlement to a separate 10 
percent disability rating for traumatic arthritis of the 
right knee with limitation of motion.  The veteran was 
notified in a March 1998 supplemental statement of the case 
that service connection for traumatic arthritis of the right 
knee had been granted and informed that additional action was 
required to perfect an appeal for any new issue.  As the 
veteran did not perfect an appeal as to the assigned 
compensation level for traumatic arthritis of the right knee, 
the Board finds that matter has not been properly developed 
for appellate review.

In March 1999 the Board remanded the case to the RO to allow 
the veteran an opportunity to present evidence at a personal 
hearing.  In November 2000 the veteran failed to appear at a 
scheduled hearing before a member of the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The available medical evidence is sufficient for a 
determination of the matter on appeal.

3.  The medical evidence of record demonstrates no moderate 
impairment of the knee with recurrent subluxation or lateral 
instability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's service-connected right knee anterior cruciate 
ligament reconstruction, with chondromalacia patella and 
patellar tendonitis, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records include a December 1992 medical board 
report that notes the veteran sustained a right knee injury 
in April 1991 and experienced subsequent instability.  He 
underwent reconstruction of the anterior cruciate ligament 
(ACL) in October 1991 but continued to experience pain, 
swelling, and inability to regain full extension.  An April 
1992 arthroscopy revealed moderate adhesions and persistent 
chondromalacia patella.  

Upon examination the veteran complained of persistent pain 
and swelling.  The examiner noted mild quadriceps atrophy.  
There was a 5 degree limitation of full extension and flexion 
was to 145 degrees.  There was tenderness to the 
infrapatellar tendon, patellofemoral crepitation and 
tenderness, but Lachman's sign was negative, his collateral 
ligaments were stable, and he had no specific joint line 
tenderness.  The diagnoses included right patella 
chondromalacia, chronic patellar tendonitis, status post 
anterior patellar cruciate ligament reconstruction, and 5 
degree flexion contracture.

VA outpatient treatment records show that in February 1994 
the veteran reported continued knee pain and popping.  The 
examiner noted mild crepitus.  The diagnoses included 
degenerative joint disease, poor patellar tracking, and 
possible repeat lateral release.  The treatment plan included 
an appointment for arthroscopic examination in March; 
however, subsequent reports do not indicate this procedure 
was performed.  

A July 1994 VA medical certificate shows the veteran 
complained of a recent increase in knee pain and that an 
orthopedic consultation was scheduled; however, the record 
does not reflect that the veteran reported for that 
consultation.

During VA examination in September 1996 the veteran 
complained of discomfort and popping in the right knee which 
affected his occupational performance as a welder.  The 
examiner noted a detectable noise in the joint but no 
evidence of swelling or subluxation.  There was no limitation 
of extension and flexion was to 140 to 160 degrees.  The 
diagnosis was old trauma to the right knee with residual 
arthritis but no progression of limitation or disability.

During VA examination in September 1997 the veteran reported 
increased daily pain that was aggravated by standing for 
prolonged periods.  He stated the knee produced a grinding 
sensation, especially under a load, and popped almost every 
time he stood.  He reported he took aspirin almost daily and 
that he had stopped working as a welder because he could not 
take the extended stooping required in that position.  

The examiner noted range of motion studies of the right knee 
were from -8 to 128 degrees.  There was positive crepitus.  
Anterior and posterior drawer signs were negative.  There was 
no evidence of swelling, ligament laxity, or lateral 
instability.  McMurray's sign was negative.  X-ray 
examination revealed postoperative changes.  The diagnoses 
included status post ACL repair, history of chondromalacia, 
and status post torn meniscus repair.  The examiner stated 
that the veteran did not appear to have any lost range of 
motion due to pain but that he had experienced a loss of 
ability to perform certain work tasks secondary to pain.

At his personal hearing in January 1998 the veteran testified 
that he experienced decreased range of motion with walking, 
especially after carrying a load, and that at the end of the 
day had a noticeable limp.  He stated that with any misstep 
his knee lost strength immediately but that it did not appear 
to come out of joint.  He stated he had been forced to quit 
his job as a welder because of his knee disorder.  He 
reported that he had a brace that he wore whenever he 
performed any aerobic activities but that he had not used it 
in his most recent employment.  He stated that he normally 
experienced no problems when walking on flat, level ground, 
but that his problems occurred with any physical activity.  
He testified that the problem was worse in the winter and 
that he usually popped the knee every morning.  

Analysis

Initially, the Board notes VA has a duty to assist the 
veteran in the development of an increased rating claim.  
Although the veteran's right knee disability was last 
examined in September 1997, the veteran did not perfect an 
appeal for disability related to his traumatic arthritis and 
he does not allege and the medical evidence of record does 
not demonstrate any present lateral subluxation or 
instability.  But see Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Therefore, the Board is satisfied that all relevant facts 
have been properly developed as to the matter on appeal and 
that no further assistance is required in order to satisfy 
the duty to assist.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2000).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (2000).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2000).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2000).

The Rating Schedule provides compensable ratings for 
impairment of the knee when there is evidence of slight 
(10 percent), moderate (20 percent), or severe (30 percent) 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2000).  Semilunar dislocated 
cartilage with frequent episodes of "locking," pain, and 
joint effusion warrants a 20 percent disability rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2000). 

Based upon a review of the complete record, the Board finds 
the evidence demonstrates no moderate impairment of the knee 
with recurrent subluxation or lateral instability.  In fact, 
VA medical examinations in September 1996 and September 1997 
revealed no objective evidence of subluxation or instability 
and the veteran's recent complaints include no report of 
symptoms of subluxation or instability.  Therefore, the Board 
must conclude that a disability rating in excess of 10 
percent under Diagnostic Code 5257 is not warranted.  

The Board also notes the medical evidence does not show 
evidence of semilunar dislocated cartilage with frequent 
episodes of "locking," pain, and joint effusion as to 
warrant a 20 percent disability rating under Diagnostic Code 
5258.  As noted above, the veteran did not perfect an appeal 
as to the assigned 10 percent disability rating for traumatic 
arthritis of the right knee.  Therefore, this matter is not 
being addressed in this decision.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the claim for an 
increased rating.



ORDER

The claim for entitlement to an increased evaluation for 
right knee anterior cruciate ligament reconstruction, with 
chondromalacia patella and patellar tendonitis, is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

